DISSENTING OPINION.
ROBERTSON, P. J.
The notice which was served on defendant reads as follows:
“Before W. M. Covey, Justice of the Peace in and for Mineral Township, Jasper county, Missouri.
Hoffman Bros. Piano Company, a corporation, Plaintiff, v. Mrs. J. B. Morris, Defendant.
NOTICE OP APPEAL.
To Mrs. J. B. Morris, defendant in the above entitled suit;
You are hereby notified that the plaintiff The Hoffman Bros. Piano Company, a corporation, has taken an •appeal to the circuit court of Jasper county, Missouri, from the judgment of the Justice W. M. Covey, a justice of the peace in and for Mineral township, Jasper ■county, Missouri, and being a suit in replevin to recover the possession of a piano, and the judgment was *389for the defendant, that the defendant was at the time of the commencement of the suit entitled to the possession of the property and the costs were taxed to the plaintiff; said judgment was rendered on the 16th day of December, 1913.
Dated this 11th day of March, 1914.
Hoffman Bros. Piano Co.,
Appellant.”
It is said in Igo v. Bradford, 110 Mo. App. 670, 674, 85 S. W. 618, that “The object of the notice is to notify, and if under a fair and reasonable interpretation it does this, it shall not be held insufficient because of other possible but unnatural meanings which might be twisted out of it by an ingenious mind.” To the same effect: Holschen Coal Co. v. Mo. Pac. Ry. Co., 48 Mo. App. 578, 581; Munroe v. Harrington, 99 Mo. App. 288, 293, 73 S. W. 221; Teasdale & Co. v. American Fruit Product Co., 120 Mo. App. 584, 586, 97 S. W. 655, and Taff v. Standard Life & Accident Ins. Co., 127 Mo. App. 308, 310, 105. S. W. 274.
In my opinion when defendant received the above notice with its full description of the judgment appealed from, the only error being in her initials, that she must have known that she was the individual intended to be therein designated. She virtually conceded so much when testifying in support of her motion to affirm she stated that this is “the only notice of appeal served on me in said cause.” The notice served accomplished the. purposes of the statute, I think, and fully advised defendant of the appeal taken by plaintiff. The opinion of the majority I deem in conflict with the opinions in the cases I have cited above.